         Case 17-19205             Doc 18     Filed 02/21/19 Entered 02/21/19 11:17:41                                   Desc Main
                                               Document     Page 1 of 10
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

              In re: GLOBAL INDUSTRIAL SUPPLIES, INC.                                           § Case No. 17-19205-TAB
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on June 26, 2017. The undersigned trustee was appointed on June 26, 2017.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                61,344.38

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                              493.09
                                    Bank service fees                                                  1,322.02
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                59,529.27
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 17-19205              Doc 18  Filed 02/21/19 Entered 02/21/19 11:17:41 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 10case was 10/24/2017
                                                                       this
       and the deadline for filing governmental claims was 12/26/2017. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $6,317.22. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $6,317.22, for a total compensation of $6,317.22. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $7.70, for total expenses of
              2
       $7.70.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 12/24/2018                    By: /s/ALEX D. MOGLIA
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                         Case 17-19205                  Doc 18               Filed 02/21/19 Entered 02/21/19 11:17:41                                       Desc Main
                                                                              Document     Page 3 of 10
                                                                                                                                                                                Exhibit A


                                                                                      Form 1                                                                                    Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 17-19205-TAB                                                                     Trustee:         (330260)    ALEX D. MOGLIA
Case Name:            GLOBAL INDUSTRIAL SUPPLIES, INC.                                        Filed (f) or Converted (c): 06/26/17 (f)
                                                                                              §341(a) Meeting Date:        07/20/17
Period Ending: 12/24/18                                                                       Claims Bar Date:             10/24/17

                                  1                                           2                           3                      4                    5                     6

                     Asset Description                                  Petition/               Estimated Net Value          Property            Sale/Funds            Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled          (Value Determined By Trustee,    Abandoned            Received by        Administered (FA)/
                                                                         Values               Less Liens, Exemptions,       OA=§554(a)            the Estate         Gross Value of
Ref. #                                                                                            and Other Costs)                                                  Remaining Assets

 1        Checking Account at First Midwest Bank, xxxxxx16                   30,000.00                     30,000.00                                  48,545.06                     FA

 2        Thomas M. Hawrysz, GC America, 3737 W. 127th St.                    8,000.00                        8,000.00                                      0.00                    FA

 3        A/R 90 days old or less. Face amount = $170,000.                   85,000.00                     85,000.00                                   7,686.83                     FA
            Imported from original petition Doc# 1

 4        Trade name, good will and web address.                              5,000.00                        5,000.00                                      0.00                    FA
            Imported from original petition Doc# 1

 5        Customer lists.                                                     5,000.00                        5,000.00                                      0.00                    FA

 6        Toyota Life Truck.                                                      450.00                       450.00                                       0.00                    FA

 7        Various items of machinery, fixtures and office                     5,000.00                        5,000.00                                 4,056.64                     FA

 8        Other inventory or supplies: Inventory, Net Book                    5,000.00                        5,000.00                                      0.00                    FA

 9        Minco Sales Corp.                                                         0.00                          0.00                                    368.65                    FA

10        Fork Lift                                                                 0.00                          0.00                                    200.00                    FA

11        Hartford insurance (u)                                                  487.20                       487.20                                     487.20                    FA

 11      Assets         Totals (Excluding unknown values)                $143,937.20                     $143,937.20                                 $61,344.38                  $0.00



      Major Activities Affecting Case Closing:

                      FEE APPLICATION FOR COUNSEL.


                      FINAL REPORT PREPARATION.

      Initial Projected Date Of Final Report (TFR):          June 30, 2018                      Current Projected Date Of Final Report (TFR):       June 30, 2019




                                                                                                                                                Printed: 12/24/2018 11:21 AM    V.14.14
                         Case 17-19205                      Doc 18          Filed 02/21/19 Entered 02/21/19 11:17:41                                               Desc Main
                                                                             Document     Page 4 of 10
                                                                                                                                                                                       Exhibit B


                                                                                        Form 2                                                                                         Page: 1

                                                         Cash Receipts And Disbursements Record
Case Number:         17-19205-TAB                                                                       Trustee:              ALEX D. MOGLIA (330260)
Case Name:           GLOBAL INDUSTRIAL SUPPLIES, INC.                                                   Bank Name:            Rabobank, N.A.
                                                                                                        Account:              ******6066 - Checking Account
Taxpayer ID #:       **-***3717                                                                         Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 12/24/18                                                                                 Separate Bond: N/A

   1             2                           3                                           4                                                5                    6                   7

 Trans.     {Ref #} /                                                                                                                 Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                      Description of Transaction                T-Code              $                   $               Account Balance
07/07/17       {1}         FIRST MIDWEST BANK                     TURNOVER OF DEBTOR BANK ACCOUNT                   1129-000              42,305.94                                 42,305.94
                                                                  FUNDS
07/07/17       {3}         GAFFNEY-KROESE ELECTRICAL              ACCOUNTS RECEIVABLE PROCEEDS                      1121-000               2,193.00                                 44,498.94
                           SUPPLY CORP.
07/12/17       101         Liberty Mutual Insurance               Policy account number 300589350 Policy #          2420-750                                       442.50           44,056.44
                                                                  BZW57039576
07/14/17       {1}         First Midwest Bank                     Turn over funds                                   1129-000               2,168.75                                 46,225.19
07/21/17       {3}         Gaffney Kroese Electrical Supply       Invoice 394510 dated 5/1/17 P.O. 408677 doc       1121-000                  143.00                                46,368.19
                           Corp.                                  654209
07/21/17       {3}         Gaffney Kroese Electrical Suppy        Invoice 394230 dated 5/10/17 P.O. 408210          1121-000                  450.00                                46,818.19
                           Corp.                                  doc 655353
07/21/17       {3}         Tectrad, Inc.                          ref 393720 dated 5/26/17                          1121-000               3,567.75                                 50,385.94
07/21/17       102         Apollo Messenger Service, Inc.         Invoice 148055 dated 7/15/17 Job # 411480         2990-000                                        62.00           50,323.94
07/25/17       103         ComEd                                  Account # 0080085098 dated 7/11/17                2420-000                                       136.77           50,187.17
07/27/17       {7}         First Midwest Bank                     ACCOUNTS RECEIVABLE                               1129-000               4,056.64                                 54,243.81
07/31/17                   Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                        42.65           54,201.16
08/01/17       {3}         Oceanex Services International, Inc.   ACCOUNTS RECEIVABLE                               1121-000                   16.70                                54,217.86
08/07/17       {3}         RLJ ENTERPRISES INC. DBA               REFERENCE #111193750                              1121-000                  623.12                                54,840.98
                           GENESIS VII INC.
08/16/17       104         Keyway Lock & Security                 Invoice 0000218979 dated 7/3/17 cust. #           2420-000                                       145.00           54,695.98
                                                                  0002655
08/31/17       {9}         Minco Sales Corp.                      Invoice 393940 dated 3/19/17                      1121-000                  368.65                                55,064.63
08/31/17                   Liberty Mutual Insurances              Refund of Premium cancellation                    2420-750                                       -313.00          55,377.63
08/31/17                   Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                        86.40           55,291.23
09/07/17       {3}         W.W. Grainger                          ACCOUNTS RECEIVABLE                               1121-000                   83.01                                55,374.24
09/13/17       {1}         First Midwest Bank                     Turner funds from bank accout                     1129-000               4,070.37                                 59,444.61
09/27/17       {10}        GC Manufacturing America LLC           Purchase of Folk                                  1129-000                  200.00                                59,644.61
09/29/17                   Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                        79.72           59,564.89
10/16/17       {11}        Hartford Insurance                     Refund of insurance                               1229-000                  487.20                                60,052.09
10/31/17                   Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                        91.71           59,960.38
11/30/17                   Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                        86.24           59,874.14
12/29/17                   Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                        83.24           59,790.90
01/24/18       {3}         Rodney D. Tow, Trustee                 ACCOUNTS RECEIVABLE                               1121-000                   49.69                                59,840.59
01/31/18                   Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                        94.61           59,745.98
02/12/18       105         International Sureties, LTD            BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                        19.82           59,726.16
                                                                  BALANCE AS OF 02/12/2018 FOR CASE
                                                                  #17-19205, Blanket Bond #016073584 for
                                                                  2/1/8 - 2/1/19
                                                                                                            Subtotals :                 $60,783.82             $1,057.66
{} Asset reference(s)                                                                                                                              Printed: 12/24/2018 11:21 AM        V.14.14
                         Case 17-19205                  Doc 18     Filed 02/21/19 Entered 02/21/19 11:17:41                                               Desc Main
                                                                    Document     Page 5 of 10
                                                                                                                                                                              Exhibit B


                                                                               Form 2                                                                                         Page: 2

                                                   Cash Receipts And Disbursements Record
Case Number:         17-19205-TAB                                                               Trustee:             ALEX D. MOGLIA (330260)
Case Name:           GLOBAL INDUSTRIAL SUPPLIES, INC.                                           Bank Name:           Rabobank, N.A.
                                                                                                Account:             ******6066 - Checking Account
Taxpayer ID #:       **-***3717                                                                 Blanket Bond:        $5,000,000.00 (per case limit)
Period Ending: 12/24/18                                                                         Separate Bond: N/A

   1             2                           3                                  4                                                5                    6                   7

 Trans.     {Ref #} /                                                                                                        Receipts          Disbursements          Checking
  Date      Check #           Paid To / Received From             Description of Transaction                T-Code              $                    $             Account Balance
02/14/18       {3}         Total Waste Solutions           ACCOUNTS RECEIVABLE                             1121-000                  356.38                               60,082.54
02/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                        80.42          60,002.12
03/06/18       {3}         Tampa Ship, LLC                 ACCOUNTS RECEIVABLE                             1121-000                   34.25                               60,036.37
03/06/18                   Tampa Ship LLC                  ACCOUNTS RECEIVABLE                             1121-000                   34.25                               60,070.62
03/06/18                   Tampa Ship LLC                  Reversed Deposit Adj. 9 ACCOUNTS                1121-000                   -34.25                              60,036.37
                                                           RECEIVABLE
03/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                        86.34          59,950.03
04/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                        83.35          59,866.68
05/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                        94.72          59,771.96
06/01/18       {3}         Pumping Solutions               ACCOUNTS RECEIVABLE invoice bill #              1121-000                  169.93                               59,941.89
                                                           112423560
06/29/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                        83.31          59,858.58
07/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                        91.83          59,766.75
08/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                        88.83          59,677.92
09/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                        45.78          59,632.14
10/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                        53.91          59,578.23
11/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                        48.96          59,529.27

                                                                              ACCOUNT TOTALS                                     61,344.38             1,815.11         $59,529.27
                                                                                     Less: Bank Transfers                              0.00                 0.00
                                                                              Subtotal                                           61,344.38             1,815.11
                                                                                     Less: Payments to Debtors                                              0.00
                                                                              NET Receipts / Disbursements                     $61,344.38             $1,815.11



                                                                                                                                   Net               Net                  Account
                                                                              TOTAL - ALL ACCOUNTS                               Receipts       Disbursements             Balances

                                                                              Checking # ******6066                              61,344.38             1,815.11           59,529.27

                                                                                                                               $61,344.38             $1,815.11         $59,529.27




{} Asset reference(s)                                                                                                                      Printed: 12/24/2018 11:21 AM       V.14.14
                Case 17-19205          Doc 18     Filed 02/21/19 Entered 02/21/19 11:17:41        Desc Main
 Printed: 12/24/18 11:21 AM                        Document     Page 6 of 10                                  Page: 1

                                                    Claims Register
                        Case: 17-19205-TAB GLOBAL INDUSTRIAL SUPPLIES, INC.
                                                                                                Claims Bar Date:   10/24/17
 Claim   Claimant Name /                      Claim Type/    Claim Ref./      Amount Filed/        Paid             Claim
Number   <Category>, Priority                 Date Filed     Notes                Allowed         to Date          Balance
         ALEX D. MOGLIA                       Admin Ch. 7                          $6,317.22         $0.00         $6,317.22
         1325 REMINGTON RD.STE. H               06/26/17                           $6,317.22
         SCHAUMBURG, IL 60173
         <2100-00 Trustee Compensation>, 200
         ALEX D. MOGLIA                       Admin Ch. 7                              $7.70         $0.00            $7.70
         1325 REMINGTON RD.STE. H               06/26/17                               $7.70
         SCHAUMBURG, IL 60173
         <2200-00 Trustee Expenses>, 200
         SPRINGER BROWN LLC                   Admin Ch. 7                          $6,564.50         $0.00         $6,564.50
         WHEATON OFFICE CENTER             06/26/17                                $6,564.50
         300 S. COUNTY FARM ROAD - SUITE I                   HIRED 10-11-2017 - SEE DKT. #11.
         WHEATON, IL 60187
         <3210-00 Attorney for Trustee Fees (Other Firm)>, 200
         SPRINGER BROWN LLC                   Admin Ch. 7                              $9.70         $0.00            $9.70
         WHEATON OFFICE CENTER             06/26/17                                    $9.70
         300 S. COUNTY FARM ROAD - SUITE I
         WHEATON, IL 60187
         <3220-00 Attorney for Trustee Expenses (Other Firm)>, 200
 1       Foxy Manufacturing, Inc.             Unsecured                              $857.00         $0.00          $857.00
         POB 1031                               08/08/17                             $857.00
         Poplar Bluff, MO 63902
         <7100-00 General Unsecured § 726(a)(2)>, 610
 2       Pitney Bowes Inc                     Unsecured                            $1,131.90         $0.00         $1,131.90
         27 Waterview Dr, 3rd Fl                08/16/17                           $1,131.90
         Shelton, CT 06484
         <7100-00 General Unsecured § 726(a)(2)>, 610
 3       Black & Decker (US) Inc              Unsecured                            $1,846.43         $0.00         $1,846.43
         701 E. Joppa RD MY005                  08/25/17                           $1,846.43
         Towson, MD 21286
         <7100-00 General Unsecured § 726(a)(2)>, 610
 4       Leaf Capital Funding, LLC            Unsecured                            $1,676.59         $0.00         $1,676.59
         Leaf, c/o Legal Dept                   09/11/17                           $1,676.59
         2005 Market St., 14th Floor
         Philadelphia, PA 19103
         <7100-00 General Unsecured § 726(a)(2)>, 610
 5       Wright Tool                          Unsecured                            $1,068.36         $0.00         $1,068.36
         One Wright Dr. PO Box 512              09/11/17                           $1,068.36
         Barberton, OH 44203
         <7100-00 General Unsecured § 726(a)(2)>, 610
                Case 17-19205             Doc 18     Filed 02/21/19 Entered 02/21/19 11:17:41               Desc Main
 Printed: 12/24/18 11:21 AM                           Document     Page 7 of 10                                          Page: 2

                                                       Claims Register
                         Case: 17-19205-TAB GLOBAL INDUSTRIAL SUPPLIES, INC.
                                                                                                         Claims Bar Date:   10/24/17
 Claim   Claimant Name /                       Claim Type/    Claim Ref./       Amount Filed/               Paid             Claim
Number   <Category>, Priority                  Date Filed     Notes                 Allowed                to Date          Balance
 6       Hatfield and Company, Inc.            Unsecured                             $16,744.36               $0.00         $16,744.36
         2475 Discovery Blvd                       09/25/17                          $16,744.36
         Rockwall, TX 75032
         <7100-00 General Unsecured § 726(a)(2)>, 610
 7       BASCO                                 Unsecured                              $1,765.78               $0.00          $1,765.78
         2595 Palmer Avenue                        10/17/17                           $1,765.78
         University Park, IL 60484-4105
         <7100-00 General Unsecured § 726(a)(2)>, 610
 8       Cotton Goods Manufacturing Company Unsecured                                 $1,852.00               $0.00          $1,852.00
         259 N. California                         10/24/17                           $1,852.00
         Chicago, IL 60612
         <7100-00 General Unsecured § 726(a)(2)>, 610
 PAE     Pacific Architects and Design, LLC    Unsecured                             $21,496.16               $0.00         $21,496.16
         c/o Daniel J. Winter                      06/26/17                          $21,496.16
         53 . Jackson Blvd., Ste. 718                         Pursuant to Order entered in adveresay case #18-00274 on
         Chicago, IL 60604                                    September 25 ,2018.


         <7100-00 General Unsecured § 726(a)(2)>, 600

                                                                                    Case Total:               $0.00         $61,337.70
         Case 17-19205        Doc 18      Filed 02/21/19 Entered 02/21/19 11:17:41                 Desc Main
                                           Document     Page 8 of 10


                                TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

          Case No.: 17-19205-TAB
          Case Name: GLOBAL INDUSTRIAL SUPPLIES, INC.
          Trustee Name: ALEX D. MOGLIA
                                              Balance on hand:                          $          59,529.27
            Claims of secured creditors will be paid as follows:

Claim       Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                             Asserted       of Claim          to Date              Payment
                                                    None
                                              Total to be paid to secured creditors:    $               0.00
                                              Remaining balance:                        $          59,529.27

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
Trustee, Fees - ALEX D. MOGLIA                                     6,317.22                 0.00       6,317.22
Trustee, Expenses - ALEX D. MOGLIA                                      7.70                0.00           7.70
Attorney for Trustee, Fees - SPRINGER BROWN LLC                    6,564.50                 0.00       6,564.50
Attorney for Trustee, Expenses - SPRINGER BROWN                         9.70                0.00           9.70
LLC
                          Total to be paid for chapter 7 administration expenses:       $          12,899.12
                          Remaining balance:                                            $          46,630.15

            Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
                                                    None
                          Total to be paid for prior chapter administrative expenses:   $               0.00
                          Remaining balance:                                            $          46,630.15




   UST Form 101-7-TFR (05/1/2011)
           Case 17-19205          Doc 18     Filed 02/21/19 Entered 02/21/19 11:17:41                  Desc Main
                                              Document     Page 9 of 10




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          46,630.15
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 48,438.58 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 96.3 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Foxy Manufacturing, Inc.                                  857.00                 0.00         799.49
  2            Pitney Bowes Inc                                        1,131.90                 0.00       1,055.92
  3            Black & Decker (US) Inc                                 1,846.43                 0.00       1,722.49
  4            Leaf Capital Funding, LLC                               1,676.59                 0.00       1,564.05
  5            Wright Tool                                             1,068.36                 0.00         996.65
  6            Hatfield and Company, Inc.                             16,744.36                 0.00      15,620.44
  7            BASCO                                                   1,765.78                 0.00       1,647.26
  8            Cotton Goods Manufacturing Company                      1,852.00                 0.00       1,727.69
 PAE           Pacific Architects and Design, LLC                     21,496.16                 0.00      21,496.16
                             Total to be paid for timely general unsecured claims:          $          46,630.15
                             Remaining balance:                                             $               0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 17-19205         Doc 18      Filed 02/21/19 Entered 02/21/19 11:17:41                 Desc Main
                                              Document     Page 10 of 10




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
